Title: Thomas Jefferson to Thomas Mann Randolph (1792–1848), 16 December 1816
From: Jefferson, Thomas
To: Randolph, Thomas Mann (1792–1848)


          
            Dear Sir
            Monticello Dec. 16. 16.
          
          The bearer of this, mr George Flower, is an English gentleman farmer, on a tour thro’ the US. to look for a settlement for his family and friends. he wishes to see examples of the best farming as adapted to the circumstances of our country. on this ground I take the liberty of asking him to call on you, as he
			 will see those examples in your own, and the neighboring farm of mr Wickham. in return for the informaition he may derive from you of this kind, he will give you that of Europe generally & of England most particularly, being well informed of the men and things of the day. he was the travelling companion of Birkbeck in his tour thro’ France, which you have probably seen, and brings me letters of introduction from the Marquis de la Fayette & M. de Lasteyrie the agricultural writer who speak in the highest terms of his worth. I avail myself of the occasion he furnishes of assuring you of my high esteem and respect.
          Th: Jefferson
        